Citation Nr: 1233600	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-00 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), secondary to hepatitis C.  

3.  Entitlement to service connection for irritable bowel syndrome (IBS), secondary to hepatitis C.  

4.  Entitlement to service connection for chronic joint pain, secondary to hepatitis C.  

5.  Entitlement to service connection for polyarthritis, secondary to hepatitis C.  

6.  Entitlement to service connection for fibromyalgia, secondary to hepatitis C.  

7.  Entitlement to service connection for a chronic headache disability, secondary to hepatitis C.  

8.  Entitlement to service connection for tiring easily, secondary to hepatitis C.  
INTRODUCTION

The Veteran had active service from September 1979 to June 1980, with additional periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, inter alia, denied service connection for hepatitis C, GERD, IBS, joint pain, polyarthritis, fibromyalgia, headaches, and a condition manifested by tiring easily.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for hepatitis C, which she contends she contracted in service when she was exposed to blood and other bodily fluids in her work as a hospital ward specialist.  Specifically, she reports that someone sneezed on her in March 1983, and that she touched a faucet handle that was covered in blood on the second day of annual training in May 1983.  She notes that she worked in a cardboard manufacturing plant in her civilian employment at that time and that her hands often had paper cuts.  Alternatively, she alleges that she was exposed to the virus when she was given inoculations with an air gun injector in service.  The Veteran submitted a letter dated in January 2008, from an American Red Cross representative which states that the Veteran's "last blood donation" of June 7, 1990 had a repeat reactive test result for the hepatitis C antibody.  The Veteran contends that she currently experiences GERD, IBD, fibromyalgia, polyarthritis, chronic joint pain, chronic headaches, and fatigue as a result of hepatitis C.  

Service records reflect that the Veteran attended annual reserve training from May 22 to June 3, 1983.  She was diagnosed with sinusitis on May 27, 1983, for which Tetracycline was prescribed.  During a follow up appointment, on May 31, 1983, her levels of a liver enzyme (serum glutamic pyruvic transaminase (SGPT)) were found to be elevated, and she complained of muscle neuralgias, which the examiner attributed to "occupational standing stress."  

The claims file contains a January 2009 letter from J.R., M.D., who stated that he had treated the Veteran for gastroenterological symptoms since 2005 and that testing revealed positive results for the hepatitis C virus in 2005.  He reported that a liver biopsy of June 2005 showed mild activity and minimal fibrosis.  J.R. indicated that he was familiar with the Veteran's service treatment records showing elevated SGPT in 1983 but did not provide any opinion as to the likely cause or date of onset of hepatitis C.  In an August 2009 letter, J.R. indicated again that he had reviewed the Veteran's service treatment records from May 1983, and he opined that it is "more likely than not" that she was infected with hepatitis C between May 22 and June 3, 1983.   .  

The claims file contains 2 letters from R.B., M.D., a private physician who noted that he had treated the Veteran since September 2005.  He stated that he had reviewed the Veteran's service records for the period of May 22 through June 3, 1983, and concluded that it was more likely than not that she acquired hepatitis C during one of her active training periods in 1983 because she had no other known risk factors for hepatitis C.  

The Veteran was afforded a VA examination in January 2009, in which the examiner opined that the Veteran was most likely exposed to hepatitis C outside of service because there was no evidence of an exposure that could have resulted in hepatitis C at that time.  The examiner noted that there had been no needle stick or other injury or incident that could have led to hepatitis C exposure, and that the elevated enzyme level during training in 1983 was too nonspecific to indicate hepatitis C infection then.  As there was more than 10 years between the elevated enzyme level and confirmation of hepatitis C antibodies, she concluded that it was more likely that hepatitis C exposure had occurred outside of service.  The VA examiner did not offer any opinion as to whether the Veteran's current hepatitis C infection is directly causally related to the elevated SGPT level in May 1983.  See 38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service).  Therefore, a remand is required to afford the Veteran an adequate VA examination.  

The Veteran contends that GERD, IBD, fibromyalgia, polyarthritis, chronic joint pain, chronic headaches, and fatigue result from her hepatitis C infection.  Therefore, the remaining service connection claims are inextricably intertwined with the claim for service connection for hepatitis C.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the remaining claims would be premature at this time.  Hence, a remand of these matters is warranted, as well.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a hepatic diseases examination with an appropriate VA examiner to ascertain the likely etiology of her claimed hepatitis C infection.  The claims file and all relevant Virtual VA documents must be reviewed by the examiner.  The examiner should provide a thorough examination and then offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hepatitis C is related to service, and specifically to the elevated liver enzyme levels (SGPT) finding of May 31, 1983.  The examiner should describe the risk factors at issue in this case, and, if the examination results in an unfavorable nexus opinion, address the letters by R.B., and J.R., and describe reasons for disagreement with those doctors' conclusions.  All opinions must be supported by a complete rationale in a typewritten report.

2. If, and only if, the hepatic diseases examiner provides a favorable nexus opinion, the Veteran should also be afforded a VA general medical examination addressing the likely etiology (both direct and secondary service connection) of the seven remaining claimed disabilities.  The claims file and all relevant Virtual VA documents must be reviewed by the examiner.  For each disability, a nexus opinion should be offered for whether the disability is at least as likely as not (i.e., a 50 percent or greater probability) etiologically related to service, or was caused or aggravated (permanently worsened) by hepatitis C.  All opinions must be supported by a complete rationale in a typewritten report.

3. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


